ROSS, Circuit Judge.
In view of the rule that obtains in cases of this character, we are unable to say that the District Judge erred in affirming the order of the commissioner directing the deportation of the petitioner. See United States v. Wong Dep Ken (D. C.) 57 Fed. 206; United States v. Lung Hong (D. C.) 105 Fed. 188; United States v. Chun Hoy, 111 Fed. 899, 50 C. C. A. 57; United States v. Chu Chee, 93 Fed. 797, 35 C. C. A. 613; United States v. Yong Yew (D. C.) 83 Fed. 832; United States v. Ah Chung (C. C. A.) 130 Fed. 885; Li Sing v. United States, 180 U. S. 486, 21 Sup. Ct. 449, 45 L. Ed. 634. The judgment is affirmed.